UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-52869 EXPEDITE 5, INC. (Exact name of registrant as specified in its charter) 564 Market Street Suite 705 San Francisco, California 94104 United States of America +1 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $.001 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12g-4(a)(2) ¨ Rule12h-3(b)(1)(i) o Rule12h-3(b)(1)(ii) ¨ Rule15d-6 ¨ Approximate number of holders of record as of the certification or notice date:35 Pursuant to the requirements of the Securities Exchange Act of 1934, Expedite 5, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: October 20, 2011 By: /s/ Mark Opzoomer Name: Mark Opzoomer Title:President and Chief Executive Officer
